PER CURIAM.
Jawan Bell seeks review of an order that summarily denied his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. His motion was timely filed within two years of his judgment and sentence. The trial court did not direct the state to respond to the motion, attach documents to refute the claim, or otherwise explain its denial. If the reason for the denial was because the motion was deemed insufficient for lack of a proper oath, the court must allow the defendant time to correct this defect. See Fla. R.Crim. P. 3.850(f)(2). We therefore reverse and remand for reconsideration under rule 3.850.
WARNER, MAY and LEVINE, JJ., concur.